FILED
                             NOT FOR PUBLICATION                            JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PEDRO LARA-URIETA,                               No. 12-72651

               Petitioner,                       Agency No. A095-788-491

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Pedro Lara-Urieta, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) denial of his motion to reconsider. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reconsider, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005),

and we deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Lara-Urieta’s motion to

reconsider as untimely because it was filed more than 30 days after the IJ’s

decision. See 8 C.F.R. § 1003.23(b).

      We lack jurisdiction to consider Lara-Urieta’s contention that his former

attorneys provided ineffective assistance because Lara-Urieta failed to exhaust

these claims before the agency. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010) (“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    12-72651